Citation Nr: 1039374	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-09 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized 
medical expenses associated with treatment received on January 
18, 2006, at the Orlando Regional Healthcare System. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1993 to December 1993 
and from September 1997 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision rendered by the Tampa, Florida 
Medical Center of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  On January 18, 2006, the Veteran received treatment for left 
flank pain in the Emergency Room at the Orlando Regional 
Healthcare System in Orlando, Florida.  

2.  At the time treatment was provided she was enrolled in the VA 
Healthcare System in Dallas, Texas; had received VA medical 
services within the preceding 24 months; she is financially 
liable for such treatment, and he had no coverage under a health 
plan contract for payment of or reimbursement for expenses 
associated with Emergency Room treatment.

3.  Although the Veteran is service-connected for residuals of a 
lumbar spine injury (20 percent disabling), bilateral pes planus 
(10 percent disabling), migraine headaches (10 percent 
disabling), and cervical strain (0 percent disabling), the 
condition for which the Veteran was treated (left flank pain) was 
not service-connected.

4.  The claim for payment of or reimbursement for the medical 
expenses incurred was filed within 90 days of the date the 
Veteran was discharged from the private hospital.

5.  Affording the Veteran the benefit of the doubt and after 
considering the totality of the circumstances, the treatment was 
for a medical emergency of such nature that a prudent lay person 
would reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health.  As the Veteran 
had recently moved residences, she was unaware as to whether a VA 
or other Federal facility was feasibly available at the time she 
sought treatment.  

6.  Although the Veteran is seeking payment or reimbursement for 
medical expenses of $231.53 and $280.00, respectively, she has 
presented evidence of one bill totaling $231.53.  


CONCLUSION OF LAW

The criteria for payment of or reimbursement of $231.53 for 
medical expenses not previously authorized that were incurred for 
treatment at the Orlando Regional Healthcare System on January 
18-19, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance with respect to their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his or her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view of 
the Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating her claim.  

II.  Background

The Veteran is service-connected for residuals of a lumbar spine 
injury (20 percent disabling), bilateral pes planus (10 percent 
disabling), migraine headaches (10 percent disabling), and 
cervical strain (0 percent disabling).  Review of her claims file 
reveals that she was most recently treated for these disabilities 
at the VA Medical Center in Dallas, Texas.  

According to the Veteran's testimony, in January 2006, she moved 
from New York to Apopka, Florida.  She states that she had not 
been assigned to a new VA clinic for treatment of her service-
connected disabilities.  She indicates that she had a history of 
abdominal pain that she treated with hydrocortisone or Motrin.  
She reports that on January 16, 2006, the pain became severe.  
She contacted VA through a "1-800" number and was told to go to 
the nearest emergency room, and that the bill would be sorted out 
at a later date.  

Private hospital records reflect that on the night of January 16, 
2006, she was seen with complaints of left flank pain.  A 
physical examination, urinalysis, blood work, and CT scans were 
conducted.  She was released the following morning with a 
discharge diagnosis of abdominal pain.  A bill in the amount 
$5,921.00 was presented but was waived based on the Veteran's 
inability to pay and lack of insurance.  Also of record is a bill 
from Emergency Physicians of Central Florida, LLP, in the amount 
of $231.53.  

III.  Legal Criteria

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility; 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).  

38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).



III.  Analysis

Initially, the Board notes that the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.  Under 38 U.S.C.A. § 1728, VA is required to 
pay or reimburse Veterans for medical expenses incurred in non-VA 
facilities where: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care of services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated with 
and held to be aggravating a service-connected disability, or for 
any disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) Department 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical or treatment had been or would have 
been refused.  See also 38 C.F.R. § 17.120.  All three of these 
statutory requirements must be met before any payment may be 
authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).  

Here, the undisputed facts reveal that while the Veteran is 
service-connected for a lumbar spine injury, pes planus, migraine 
headaches, and cervical strain, she sought medical treatment for 
a non-service connected condition of abdominal and left flank 
pain.  Thus, payment or reimbursement under 38 U.S.C.A. § 1728 is 
not warranted.  

While the facts do not show treatment of a service-connected 
disability, after affording the Veteran the benefit of the doubt, 
the Board finds that the criteria for payment of reimbursement 
under 38 U.S.C.A. § 1725 have been met.  

In this respect, all the conditions under 38 C.F.R. § 17.1002 
have been met.  First, the services were rendered by the hospital 
emergency department.  Secondly, the Veteran has testified that 
the left flank pain was of such severity that she considered a 
delay in seeking medical attention to be hazardous to her health.  
While there is a lack of competent medical evidence independently 
addressing the severity of the condition, the Court has recently 
stated that medical verification is not required.  See Swinney v. 
Shinseki, 23 Vet. App.  257, 264 (2009).  

As to the availability of other VA or federal facilities, a 
prudent layperson would likely be aware that there were VA 
facilities nearby that could render treatment.  However, in 
considering the totality of the circumstances, to include the 
fact that the Veteran recently moved to the area, had not 
registered with a VA clinic, was not aware of local VA 
facilities, and had called the VA "1-800" number seeking help, 
the Board finds that a VA or federal facility was not feasibly 
available.  

As noted, the Veteran did not require follow-up care; it appears 
that although she moved from New York to Florida that she was 
enrolled in the VA health care system in Texas within the 24-
month period preceding the treatment.  The records from the 
Orlando Regional Medical System reflect that she was financially 
liable for the emergency treatment, had no health care coverage, 
and the medical condition treated was not the result of a work-
related injury.  

Accordingly, the criteria for payment of or reimbursement for the 
medical expenses incurred in connection with treatment received 
Orlando Regional Healthcare System in the amount of $231.53 have 
been met.  In finding that the criteria have been met, the Board 
notes that while the Veteran is seeking reimbursement for an 
additional expense in the amount of $280.00, documentation is not 
of record verifying that expense.  


ORDER

Payment of or reimbursement for the medical expenses incurred in 
connection with treatment received Orlando Regional Healthcare 
System in the amount of $231.53 is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


